The Honorable Bobby Glover State Senator P.O. Box 1 Carlisle, AR 72024
Dear Senator Glover:
I am writing in response to your request for an opinion on the following question:
  If a landowner directs that work involving the moving of dirt and the leveling of fields be done to ultimately build reservoirs on his land by a tenant farmer, must that tenant farmer be licensed by the State Contractor's Licensing Board before he can perform such work?
RESPONSE
I am unable to opine on this matter because I lack the necessary resources and the authority to undertake the requisite factual inquiry in determining whether the tenant farmer under these circumstances falls within the statutory definition of a "contractor." Arkansas Code Annotated § 17-25-101 defines a "contractor" as follows:
  (a) (1) As used in this chapter, unless the context otherwise requires, `contractor' means any person, firm, partnership, copartnership, association, corporation, or other organization, or any combination thereof, who, for a fixed price, commission, fee, or wage, attempts to or submits a bid to construct, or contracts or undertakes to construct, or assumes charge, in a supervisory capacity or otherwise, or manages the construction, erection, alteration, or repair, or has or have constructed, erected, altered, or repaired, under his or her, their, or its direction, any building, apartment, condominium, highway, sewer, utility, grading, or any other improvement or structure on public or private property for lease, rent, resale, public access, or similar purpose, except single-family residences, when the cost of the work to be done, or done, in the State of Arkansas by the contractor, including, but not limited to, labor and materials, is twenty thousand dollars ($20,000) or more.
  (2) However, when a person or entity acts as a contractor in the construction, erection, alteration, or repair of his or her own or its own property, such action shall not result in the person or entity being required to obtain a license, but the person or entity must comply with all other provisions of this subchapter.
*      *      *
  (c) It is the intention of this definition to include all improvements or structures, excepting only single-family residences.
The answer to your question depends upon the applicability of this definition, taking into account all of the specific facts and circumstances surrounding the particular work. I am not empowered as a fact finder, nor am I authorized to provide private legal advice. I am therefore unable to opine on this particular matter.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh